DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4, 6, 7, 9, 10, 12, 13, 16, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent 6,545,589 (Fuller, et al) in view of United States Patent 5,828,949 (Silver, et al).
Fuller, et al discloses a method comprising receiving, by a computing device (figure 1, #1, figure 5, #1, 100, 495) coupled to a telephone network (#2), a call from a caller device (figure 1, #26) initiated via a first  communication method (via #2) from the caller device (#26) through telephone network (#2) to an operator network (#1) associated with recipient’s  device (#20) and directed to first contact information (figure 7, #713) for a recipient’s device (#20).  The call forwarded using a call forwarding option (column 12, line 10 to column 13, line 23) by the operator network (#1) such that the computing device (#1, 100) receives the call via telephone network (#2).  Retrieving, by the computing device (#1,100), second contact information (#710) for another recipient's device (#25), the second contact information (#710) different from the first contact information (#713) used in the call.   Initiating, by the computing device (#100), a communication to another recipient's device (#25) using the second contact information (#710) via a second communication method (#25) that is different from the first communication method (#6).  The communication avoids triggering the call forwarding option that is still set on the recipient's device (#20) and connecting, by the computing device (#1, 100, 115), the call between the caller device (#26) and the recipient's device (#120) upon initiating the communication.  The computing device (#100) is in a call path (#3) of the call and performs a call feature for the call (column 17, line 100 to column 18, line 67).  Fuller, et al does not disclose the receipt’s device and another receipt’s device is same device.  Silver, et al discloses the receipt’s device and another receipt’s device is same device and initiating a communication to the recipient's device using a second contact information via a second communication method that is different from a first communication method for the purpose of delivering a telephone call to a mobile station having a telephone portion, a pager portion, note figure 3 and Abstract. Hence, it would have been obvious to one ordinary skill in the art before the effective filing date of the current application to incorporate the use of the receipt’s device and another receipt’s device is same device and initiating a communication to the recipient's device using a second contact information via a second communication method that is different from a first communication method for the purpose of delivering a telephone call to a mobile station having a telephone portion, a pager portion, as taught by Silver, et al in the method of Fuller, et al, in order for the use to carry a single device, instead of two devices.

    PNG
    media_image1.png
    715
    471
    media_image1.png
    Greyscale

Regarding claim 4, note figure 4, #116, 118, 127, 128, 129, 131 in Silver, et al.

    PNG
    media_image2.png
    606
    439
    media_image2.png
    Greyscale

Regarding claims 7, note figures 2, 7, 21a, 21b, 33, 34, #115, column 3, lines 4-35, column 11, lines 15 to column 12, line 6, column 20, line 7 to column 21, line 33 in Fuller, et al.

    PNG
    media_image3.png
    701
    403
    media_image3.png
    Greyscale



Regarding claim 6, the paging system of Fuller, et al figure 1, #6, 25 does not forward all calls to the second contact information to the computing device.

    PNG
    media_image4.png
    687
    489
    media_image4.png
    Greyscale

Regarding claim 13, Fuller, et al discloses a method comprising receiving, by a computing device, a call from a caller device that is directed to first contact information for a recipient's device, the call forwarded the recipient's device using a call forwarding option (figures 1, #1, 2, 5, #1, 100, 495, note the above paragraphs).    Analyzing, by the computing device, the call to determine call forwarding option from a plurality of call forwarding options was used to forward the call (column 12, line 16 to column 3, line 6, column 12, lines 14-26, 36-48, etc. and not the above paragraphs).  Selecting, by the computing device, a mechanism to connect the call between the caller device and the recipient's device with the computing device in a call path of the call, the mechanism selected from a plurality of mechanisms based on the determining of the call forwarding option (figures 14, 14s, 15s, 15b, 25, column 3m line 57 to column 4, line 16, column 7, lines 1-24, column 8, line 1 to column 9, line 20, note the above paragraphs).  Initiating, by the computing device, a communication to another recipient's device using the mechanism, wherein the mechanism avoids triggering the call forwarding option set the recipient's device (#1, 20, 25 and note the above paragraphs) and connecting, by the computing device, the call between the caller device and the recipient's device upon initiating the communication, wherein the computing device is in the call path of the call and performs a call feature for the call (figures 2, 21a, 21b, 30, 33, 34, #100, 115, column 3, lines 24-36, column 11, line 14 to column 12, line 6, column 16, lines 13-25, etc, and note above paragraphs).  Fuller, et al does not disclose the receipt’s device and another receipt’s device is same device.  Silver, et al discloses the receipt’s device and another receipt’s device is same device and initiating a communication to the recipient's device using a second contact information via a second communication method that is different from a first communication method for the purpose of delivering a telephone call to a mobile station having a telephone portion, a pager portion, note figure 3 and Abstract. Hence, it would have been obvious to one ordinary skill in the art before the effective filing date of the current application to incorporate the use of the receipt’s device and another receipt’s device is same device and initiating a communication to the recipient's device using a second contact information via a second communication method that is different from a first communication method for the purpose of delivering a telephone call to a mobile station having a telephone portion, a pager portion, as taught by Silver, et al in the method of Fuller, et al, in order for the use to carry a single device, instead of two devices.

    PNG
    media_image5.png
    826
    1357
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    718
    576
    media_image6.png
    Greyscale



Regarding claim 10, note #2 in Fuller, et al.  This claim is in the alternative. 
    PNG
    media_image7.png
    640
    470
    media_image7.png
    Greyscale





    PNG
    media_image8.png
    719
    513
    media_image8.png
    Greyscale

Regarding claim 12, note figure 20a-c, column 2, lines 48-63, column 4, lines 1-16, and column 9, lines 7-20 in Fuller, et al.

    PNG
    media_image9.png
    746
    518
    media_image9.png
    Greyscale


Regarding claim 16, Fuller, et al divulges a method comprising retrieving, by a computing device coupled to a telephone network, first contact information for a recipient’s device, wherein a call is forwarded via an operator network associated with the recipient’s device and wherein the call is forward using a call forwarding option such that the computing device receives the via telephone network (figures 1, 2, 5, #1, 2, 26, 20, 25, 100, 115, 495, column 12, line 16 to column 3, line 6, column 12, lines 14-26, 36-48, etc. and not the above paragraphs).  Sending, by the computing device, a notification to another recipient’s device at the first contact information, the notification indicating a caller device has made a call to the recipient (figures 2, 21a, b, 30, 33, 34, column 3, lines 24-35, column 11, line 15 to column 12, line 6, column 16, lines 13-25, and not the above paragraphs).  Receiving, by the computing device, a communication from another recipient’s device from second contact information for another recipient’s device (figure 7, column 20, line 6 to column 21, line 32, column 23, line 39 to column 26, line 55; and column 27, line 40 to column 25, line 54, and not the above paragraphs).  

    PNG
    media_image10.png
    772
    395
    media_image10.png
    Greyscale

Connecting, by the computing device, a call from the caller device, the call being directed to the second contact information for the recipient’s device, wherein the computing device is in a call path of the call and performs a call feature for the call (figures 2, 21a, 21b, 30, 33, 34, #100, 115, column 3, lines 24-36, column 11, line 14 to column 12, line 6, column 16, lines 13-25, etc, and note above paragraphs).  Fuller, et al does not disclose the receipt’s device and another receipt’s device is same device.  Silver, et al discloses the receipt’s device and another receipt’s device is same device and initiating a communication to the recipient's device using a second contact information via a second communication method that is different from a first communication method for the purpose of delivering a telephone call to a mobile station having a telephone portion, a pager portion, note figure 3 and Abstract. Hence, it would have been obvious to one ordinary skill in the art before the effective filing date of the current application to incorporate the use of the receipt’s device and another receipt’s device is same device and initiating a communication to the recipient's device using a second contact information via a second communication method that is different from a first communication method for the purpose of delivering a telephone call to a mobile station having a telephone portion, a pager portion, as taught by Silver, et al in the method of Fuller, et al, in order for the use to carry a single device, instead of two devices.

    PNG
    media_image11.png
    752
    431
    media_image11.png
    Greyscale


Regarding claim 17, note figures 20a-c, column 36 line 1-column 38, line 35, column 39, lines 1-65, column 42, lines 14-68 in Fuller, et al.

    PNG
    media_image12.png
    654
    1003
    media_image12.png
    Greyscale

Regarding claim 18, note figure 7, #707-713 in Fuller, et al.

    PNG
    media_image13.png
    602
    520
    media_image13.png
    Greyscale

Regarding claim 20, note figure 1, #2, in Fuller, et al.  This claim is in alternative form.

    PNG
    media_image14.png
    724
    551
    media_image14.png
    Greyscale



Regarding claim 9, note figures 7 and 8, #800, in Fuller, et al.

    PNG
    media_image15.png
    583
    545
    media_image15.png
    Greyscale




The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claim 2, 15, 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent 6,545,589 (Fuller, et al) in view of United States Patent 5,828,949 (Silver, et al), as stated above, and in further view of United States Patent Application Publication 2001/0023183 (Palviainen, et al).
Fuller, et al in view of Silver, et al discloses all subject matter, note the above paragraph, except for an unconditional call forwarding option. The Examiner takes Official Notice that unconditional call forwarding option is well known to the general public and decades old.  The Examiners provide evidence of such as in Palviainen, et al showing it is at least known for 18 years and not invented by Applicant. 
Hence, it would been very obvious to one below ordinary skill in the art before the time the filing date sought to incorporate the decades old known unconditional call forwarding option in the method of Fuller, et al in view of Silver, et al in order for the computing device to ring or page.  
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claim 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent 6,545,589 (Fuller, et al) in view of United States Patent 5,828,949 (Silver, et al), as stated above, and in further view of in view of United States Patent Application Publication 2002/0071429 (Donovan).

Fuller, et al in view of Silver, et al discloses all subject matter, note the above paragraph, except the Internet Protocol (VoIP) communication.  The Examiner takes Official Notice that Internet Protocol (VoIP) communication is decades old, well known, and commercially available to the general public.  The Examiner provides Donovan as evidence of such.  Hence, it would been very obvious to one ordinary skill in the art before the filing date of the present application to incorporate the well-known use of Internet Protocol (VoIP) communication instead of Plain Old Telephone Service (POTS) of Fuller, et al in view of Silver, et al in order to have include the potential savings, having single instead of two different types of lines, and greater scalability of systems.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.


Claims 8, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent 6,545,589 (Fuller, et al) in view of United States Patent 5,828,949 (Silver, et al), as applied to claims above, and further in view of United States Patent Application Publication 2002/0057765 (Hyziak, et al).  

Fuller, et al in view of Silver, et al discloses all subject matter, note the above paragraph and claims 13 and 34 in Fuller, et al, except for the call to text using a speech text converter and a text to speech converter.  Hyziak, et al teaches the use of a call to text using a speech text converter and a text to speech converter, note paragraphs 16 and figure 1, for the purpose of transmitting and receiving text data via a communication device.  Hence, it would have been obvious for one ordinary skill in the art to incorporate the use of a call to text using a speech text converter and a text to speech converter, note paragraphs 16 and figure 1, for the purpose of transmitting and receiving text data via a communication device, as taught by Hyziak, et al, in the method of United States Patent 8,855,107 (Kirchhoff, et al) in view of United States Patent 5,020,090 (Morris).as applied to claims above in order to allow TDD users to converse with non-TDD users in an efficient manner.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art. Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. The focus of the inquiry regarding the meaning of a claim should be what would be reasonable from the perspective of one of ordinary skill in the art.2 See MPEP § 2111 for a full discussion of broadest reasonable interpretation. Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification—the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification. When the specification sets a clear path to the claim language, the scope of the claims is more easily determined and the public notice function of the claims is best served. During examination of a patent application, a claim is given its broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. ofSci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004) (citations omitted) (internal quotation marks omitted). Additionally, "[t]hough understanding the claim language may be aided by the explanations contained in the written description, it is important not to import into a claim limitation that are not a part of the claim." See SuperGuide Corp. v. DirecTVEnterprises, Inc., 358 F.3d 870, 875 (Fed. Cir. 2004). See MPEP § 2111.01 for a full discussion of the plain meaning of claim language.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

After Final Consideration Pilot 2.0. Using information gathered from the After Final Consideration Pilot (AFCP), as well as input from stakeholders and examiners obtained through the RCE outreach initiative, the USPTO launched the After Final Consideration Pilot 2.0 (AFCP 2.0) on May 19, 2013. Designed to be more efficient and effective than the AFCP, AFCP 2.0 is part of the USPTO’s on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Like AFCP, AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. In addition, the procedure for obtaining consideration under AFCP 2.0 has been revised. The revised procedure focuses the pilot on review of proposed claim amendments and allows the USPTO to better evaluate the pilot.  To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0. As was the case with the AFCP, examiners will continue to use their professional judgment to decide whether the response can be fully considered under AFCP 2.0.  This will include determining whether any additional search is required and can be completed within the allotted time, in order to determine whether the application can be allowed. As always, the option to request an interview with the examiner, consistent with MPEP 713, is available to you irrespective of whether the submission was considered under AFCP 2.0.  If you are considering filing a response to a final rejection under 37 CFR 1.116 that you believe will lead to allowance of your application with only limited further searching and/or consideration by the examiner, you should consider requesting consideration of the response under AFCP 2.0.

If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/         Primary Examiner, Art Unit 2645